DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 29 November 2022 has been entered. Claim(s) 1 and 4-20 remain pending in this application. Claim(s) 2-3 have been cancelled. 
The amendment to the drawings has overcome the drawing objection set forth in the office action mailed 30 August 2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding Claim 1, the limitation “wherein the second valve is configured to meter the auxiliary high pressure gas to the turbine and route” appears to contain a typographical error.  The remainder of the claim appears to claim the subject matter discussed in the remarks so “and route” will not be considered in this examination.  
Appropriate correction of the typographical error is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 8-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (U.S. Patent No. 4,724,217), hereinafter McDonald, in view of Uken (U.S. Patent No. 4,786,019), hereinafter Uken.

Regarding Independent Claim 1, McDonald discloses a system connectable with a rocket (Title), comprising:
a primary motor, 11, comprising a primary solid propellant grain, 19 and 20, configured to burn to create a primary high pressure gas (Column 1, Lines 34-57 and Column 2, Lines 41-55 – the burning of the solid propellant generates pressure in the combustion chamber and thus high pressure gas);
an auxiliary gas generator, 2, comprising an auxiliary solid propellant grain, 3, disposed in a housing, 9, separate from the primary solid propellant grain (Figure 2 – the housing, 9, is separate from the primary solid propellant grain);
a first valve, 14; 
a second valve, 16;
wherein,
in response to the first valve moving to an open position, the primary motor is in fluid communication with the auxiliary gas generator for igniting the auxiliary solid propellant grain (Column 2, Lines 56-67 – gases from the primary motor, 11, flow to the auxiliary gas generator, 2, through the first valve, 14, to ignite the auxiliary solid propellant grain, 3; thus the flow of gases to the auxiliary gas generator is in response to the first valve moving to an open position); 
and
in response to the auxiliary solid propellant grain being ignited by the primary high pressure gas, the auxiliary solid propellant grain is configured to burn to create an auxiliary high pressure gas (Column 2, Lines 9-40 and 56-67 – when the auxiliary solid propellant grain is ignited by the primary high pressure gas from the primary motor, 11, it creates high pressure gas in the housing, 9, and thus creates an auxiliary high pressure gas);
wherein the second valve is configured to meter the auxiliary high pressure gas through the branch pipe (Column 2, Lines 56-61 – the valve, 16, controls/meters the flow through the branch pipe);
wherein the auxiliary high pressure gas is configured to be directed to the branch pipe in response to the second valve moving to an open position (Column 2, Lines 56-61 – the flow of the auxiliary high pressure gases from the auxiliary gas generator, 2, to the branch pipe is in response to the second valve moving to an open position).
McDonald does not disclose an electric generator; and a turbine coupled to the electric generator; wherein the second valve configured to meter the auxiliary high pressure gas to the turbine; wherein the auxiliary high pressure gas is configured to be directed to the turbine in response to the second valve moving to an open position or wherein the auxiliary high pressure gas is configured to flow through the second valve and into the primary motor.
However, Uken teaches an auxiliary power generation arrangement (Figures 2, 6 and 7 – Column 5, Lines 38-46), comprising:
a primary motor, 136;
an auxiliary gas generator, 36 and 66, comprising an auxiliary solid propellant grain, 36;
an electric generator, 42; and
a turbine, 38, coupled to the electric generator (Column 4, Lines 8-10 - the turbine drives the alternator/generator and therefore they are connected);
wherein the auxiliary solid propellant grain is configured to burn to create an auxiliary high pressure gas for turning the turbine (Column 3, Lines 52-56 – the burning of the grain, 36, produces gases that drive the turbine); and
the auxiliary high pressure gas is configured to be routed from the turbine into a primary motor (Column 6, Line 15-20 - the high pressure gases from the outlet of the turbine, 74, flow through the conduit, 76, valve, 40, conduit, 80, and valve, 84 to a primary motor, 46/136).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McDonald by connecting the branch pipe and second valve of McDonald to the turbine and alternator/ electric generator and routing the outlet from the turbine back to the primary motor, as taught by Uken, resulting in the system comprising an electric generator; and a turbine coupled to the electric generator; wherein the second valve, of McDonald, is configured to meter the auxiliary high pressure gas to the turbine; wherein the auxiliary high pressure gas is configured to be directed to the turbine in response to the second valve moving to an open position or wherein the auxiliary high pressure gas is configured to flow through the second valve and into the primary motor in order to provide an energy efficient control system that extracts surplus energy from the gas flow for useful purposes before the latter is used for axial thrust of the vehicle (Uken – Column 1, Lines 52-67).

Regarding Claim 4, McDonald in view of Uken disclose the invention as claimed and discussed above. McDonald further discloses a third valve, 6, for dumping pressure from the housing to extinguish the auxiliary solid propellant grain (Column 2, Lines 13-20 – the auxiliary solid propellant grain is extinguished by releasing/dumping pressure through the valve, 6).

Regarding Claim 5, McDonald in view of Uken disclose the invention as claimed and discussed above. McDonald further discloses the auxiliary solid propellant grain is hermetically sealed from the primary solid propellant grain in response to the first valve moving to a closed position (Column 2, Lines 30-34 and 56-68 – the first valve, 14, completely/hermitically closes off/seals the connection from the primary motor to the auxiliary solid propellant grain. Therefore the valve, 14, hermitically seals the auxiliary solid propellant grain from the primary motor when closed).

Regarding Independent Claim 8, McDonald discloses an arrangement, comprising:
an auxiliary solid propellant grain, 3, disposed in a housing, 9;
a first valve, 14, configured to move to an open position (Column 2, Lines 30-34 – the valve has an open position to permit gas flow) for directing a primary high pressure gas from a primary motor, 11, to the auxiliary solid propellant grain (Column 2, Lines 49-54 and 56-59 – the gases from the primary motor, 11, flow to the auxiliary solid propellant grain.  The gases of the primary motor being a high pressure gas) to ignite the auxiliary solid propellant grain (Column 2, Lines 56-68 – the auxiliary solid propellant grain is ignited by the gases of the primary motor, 11);
 wherein the auxiliary solid propellant grain is configured to burn to create an auxiliary high pressure gas (Column 2, Lines 9-40 and 56-67 – when the auxiliary solid propellant grain is ignited it burns to create high pressure gases in the housing, 9, and thus creates an auxiliary high pressure gas) directed to a branchy pipe, 13, for use with other devices (Column 2, Lines 56-61 and Column 3, Lines 10-16).
McDonald does not disclose an electric generator; and a turbine coupled to the electric generator; wherein the auxiliary high pressure gas is for turning the turbine; the auxiliary high pressure gas is configured to be routed from the turbine into the primary motor.
However, Uken teaches an auxiliary power generation arrangement (Figures 2, 6 and 7 – Column 5, Lines 38-46), comprising:
a primary motor, 136;
an auxiliary gas generator, 36 and 66, comprising an auxiliary solid propellant grain, 36;
an electric generator, 42; and
a turbine, 38, coupled to the electric generator (Column 4, Lines 8-10 - the turbine drives the alternator/generator and therefore they are connected);
wherein the auxiliary solid propellant grain is configured to burn to create an auxiliary high pressure gas for turning the turbine (Column 3, Lines 52-56 – the burning of the grain, 36, produces gases that drive the turbine); and
the auxiliary high pressure gas is configured to be routed from the turbine into a primary motor (Column 6, Line 15-20 - the high pressure gases from the outlet of the turbine, 74, flow through the conduit, 76, valve, 40, conduit, 80, and valve, 84 to a primary motor, 46/136).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McDonald by connecting the branch pipe to the turbine and alternator/ electric generator and routing the outlet from the turbine back to the primary motor, as taught by Uken, resulting in the system comprising an electric generator; and a turbine coupled to the electric generator; wherein the auxiliary high pressure gas is for turning the turbine; the auxiliary high pressure gas is configured to be routed from the turbine into the primary motor in order to provide an energy efficient control system that extracts surplus energy from the gas flow for useful purposes before the latter is used for axial thrust of the vehicle (Uken – Column 1, Lines 52-67).

Regarding Claim 9, McDonald in view of Uken disclose the invention as claimed and discussed above. McDonald further discloses a second valve, 16, in fluid communication with the branch pipe (Column 2, Lines 56-61 – the valve, 16, controls/meters the flow through the branch pipe).
Thus the combination of McDonald in view of Uken, as discussed above, would result in the second valve being in fluid communication with the turbine as the branch pipe would connected the second valve and the turbine.

Regarding Claim 10, McDonald in view of Uken disclose the invention as claimed and discussed above. McDonald further discloses a third valve, 6, for dumping pressure from the housing to extinguish the auxiliary solid propellant grain (Column 2, Lines 13-20 – the auxiliary solid propellant grain is extinguished by releasing/dumping pressure through the valve, 6).

Regarding Claim 11, McDonald in view of Uken disclose the invention as claimed and discussed above. McDonald further discloses the auxiliary solid propellant grain is re-ignitable after being extinguished (Column 2, Lines 65-67 – the auxiliary solid propellant grain is re-ignitable after it is extinguished).

Regarding Claim 12, McDonald in view of Uken disclose the invention as claimed and discussed above. McDonald further discloses the auxiliary solid propellant grain is hermetically sealed from a primary solid propellant grain in response to the first valve moving to a closed position (Column 2, Lines 30-34 and 56-68 – the first valve, 14, completely/hermitically closes off/seals the connection from the primary solid propellant grain, 19 and 20, in the primary motor, 11, to the auxiliary solid propellant grain. Therefore the valve, 14, hermitically seals the auxiliary solid propellant grain from the primary motor when closed).

Regarding Claim 15, McDonald in view of Uken disclose the invention as claimed and discussed above. McDonald further discloses a second valve, 16, is configured to meter the auxiliary high pressure gas through the branch pipe (Column 2, Lines 56-61 – the valve, 16, controls/meters the flow through the branch pipe).
Thus the combination of McDonald in view of Uken, as discussed above, would result in the second valve metering the flow of the auxiliary high pressure gas to the turbine through the branch pipe.

Regarding Claim 16, McDonald in view of Uken disclose the invention as claimed and discussed above. McDonald further discloses the third valve is configured to direct the auxiliary high pressure gas to an ambient environment (Column 2, Lines 13-20 – the third valve, 6, opens up to exhaust the auxiliary high pressure gas to the environment outside/ambient to the system shown in Figure 1).

Regarding Independent Claim 17, McDonald discloses a method for a rocket (Figure 3), the method comprising: 
burning a primary solid propellant grain located in a primary motor (Column 2, Lines 41-55 – the primary solid propellant grain, 19 and 20, located in the primary motor, 11, is burned to generate thrust) to create a primary high pressure gas for providing thrust to the rocket (Column 2, Lines 41-55 – the primary solid propellant grain, 19 and 20, is burned to generate a primary high pressure gas to generate thrust by exhaust through the nozzle);
opening a first valve, 14, to divert a portion of the primary high pressure gas from the primary motor to an auxiliary solid propellant grain, 3, for igniting the auxiliary solid propellant grain (Column 2, Lines 56-68 – the first valve, 14, is opened to connect the primary motor, 11, to the auxiliary solid propellant grain, 3. The flow of primary high pressure gases to the auxiliary propellant ignites the propellant), wherein the auxiliary solid propellant grain is disposed in a housing, 9, separate from the primary solid propellant grain (the housing, 9, and thus the auxiliary solid propellant grain is separate from the primary solid propellant grain);
burning the auxiliary solid propellant grain to create an auxiliary high pressure gas (Column 2, Lines 9-40 and 56-67 – when the auxiliary solid propellant grain is ignited it burns to create high pressure gas in the housing, 9, and thus creates an auxiliary high pressure gas);
directing the auxiliary high pressure gas to a branch pipe, 13, for other purposes (Column 2, Lines 56-61 and Column 3, Lines 10-16).
McDonald does not disclose turning a turbine using the auxiliary high pressure gas; directing the auxiliary high pressure gas from the turbine to the primary motor; exhausting the primary high pressure gas and the auxiliary high pressure gas through the primary motor; driving a generator with the turbine; and generating electric power with the generator.
However, Uken teaches a power generation method (Figures 2, 6 and 7 – Column 5, Lines 38-46), comprising:
a primary motor, 136;
an auxiliary solid propellant grain, 36;
an electric generator, 42; and
a turbine, 38;
operating by the method of burning the auxiliary solid propellant grain to create an auxiliary high pressure gas (Column 3, Lines 52-56 – the burning of the grain, 36, produces gases that drive the turbine); 
turbine a turbine using the auxiliary high pressure gas (Column 3, Lines 52-56 – the burning of the grain, 36, produces gases that drive the turbine);
directing the auxiliary high pressure gas from the turbine to the primary motor (Column 6, Line 15-20 - the high pressure gases from the outlet of the turbine, 74, flow through the conduit, 76, valve, 40, conduit, 80, and valve, 84 to a primary motor, 46/136);
exhausting primary high pressure gas and the auxiliary high pressure gas through the primary motor (Column 6, Line 15-20 – both the high pressure auxiliary gases and primary high pressure gases from burning of a primary charge are exhausted from the primary motor to provide axial thrust);
driving a generator with the turbine (Column 4, Lines 8-10 – the turbine drives the generator);
generating electric power with the generator  (Column 4, Lines 8-10 –the generator generates electrical power).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McDonald by connecting the branch pipe to the turbine and alternator/ electric generator and routing the outlet from the turbine back to the primary motor, as taught by Uken, and having the system operate according to a method comprising turning a turbine using the auxiliary high pressure gas; directing the auxiliary high pressure gas from the turbine to the primary motor; exhausting the primary high pressure gas and the auxiliary high pressure gas through the primary motor; driving a generator with the turbine; and generating electric power with the generator in order to provide an energy efficient control system that extracts surplus energy from the gas flow for useful purposes before the latter is used for axial thrust of the vehicle (Uken – Column 1, Lines 52-67).

Regarding Claim 18, McDonald in view of Uken disclose the invention as claimed and discussed above. McDonald further discloses closing the first valve (Column 2, Lines 30-34 – the first valve is closed);
hermetically sealing the auxiliary solid propellant grain from the primary solid propellant grain in response to the first valve closing (Column 2, Lines 30-34 – the closing of the first valve, 14, seals the auxiliary solid propellant grain from the primary solid propellant grain completely from gas flow, i.e. hermetically);
opening a second valve (Column 2, Lines 56-68 – a second valve, 16, is opened to permit flow of gas from the auxiliary solid propellant grain into the branch pipe, 13); and 
directing the auxiliary high pressure gas into the branch pipe in response to the second valve opening (Column 2, Lines 56-68 – the opening of the second valve, 16, allows the flow of auxiliary high pressure gas into the branch pipe).
Thus the combination of McDonald in view of Uken, as discussed above, would result in directing the auxiliary high pressure gas across the turbine in response to the second valve opening and flow through the branch pipe.

Regarding Claim 19, McDonald in view of Uken disclose the invention as claimed and discussed above. McDonald further discloses closing a second valve (Column 2, Lines 56-68 – the second valve is movable to a closed position to close of the flow of auxiliary high pressure gas to the branch pipe, 13);
opening a third valve, 6, to decrease a pressure within the housing (Column 2, Lines 13-20 – the valve is opened to release/decrease pressure in the housing, 9); and extinguishing the auxiliary solid propellant grain in response to the pressure decreasing within the housing (Column 2, Lines 13-20 – the auxiliary solid propellant grain is extinguished when the pressure is released by the opening of the valve, 6).

Regarding Claim 20, McDonald in view of Uken disclose the invention as claimed and discussed above. McDonald further discloses closing the third valve (Column 2, Lines 13-20 – the third valve, 6, is closed);
re-opening the first valve to divert a second portion of the primary high pressure gas to the auxiliary solid propellant grain (Column 2, Lines 56-68 – the first valve, 14, is opened to provide primary high pressure gases to the auxiliary solid propellant grain for re-ignition);
re-ignition the auxiliary solid propellant grain in response to the second portion of the primary high pressure gas being diverted to the auxiliary solid propellant grain (Column 2, Lines 56-68 – the auxiliary solid propellant grain is re-ignited by the primary high pressure gases being diverted to through the first valve, 14).

Claim(s) 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Uken as applied to claims 4 and 11 above, and further in view of Kung (U.S. Patent No. 6,993,915), hereinafter Kung.

Regarding Claim 6, McDonald in view of Uken disclose the invention as claimed and discussed above.
McDonald in view of Uken do not disclose a controller configured to control at least one of the first valve, the second valve and the third valve for selectively powering the generator.
However, Kung teaches a system for driving an electrical generator by driving a turbine (Column 5, Lines 44-52 – the turbine, 23, drives an electrical generator) with high pressure gas (Column 1, Lines 6-12 – the turbine is driven by high pressure gases) where a plurality of valves are used to control the flow (Figure 1 – a flow control valve, 40, and a vent valve, 52, are provided in the system). The system further includes a controller, 88, configured to control the valves for selectively powering the generator (Column 6, Lines 23-55 – the controller, 88, controls the valves to control the speed of the turbine and thus selectively powering the generator).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McDonald in view of Uken by connecting the first valve, second valve, and the third valve, to a controller that receives multiple inputs from sensors placed in the system for selective powering the generator, as taught by Kung, in order to provide efficient flow control using multiple various inputs.

Regarding Claim 13, McDonald in view of Uken disclose the invention as claimed and discussed above.
McDonald in view of Uken do not disclose a controller configured to control at least one of the first valve, the second valve and the third valve for selectively powering the electric generator.
However, Kung teaches a system for driving an electric generator by driving a turbine (Column 5, Lines 44-52 – the turbine, 23, drives an electrical generator) with high pressure gas (Column 1, Lines 6-12 – the turbine is driven by high pressure gases) where a plurality of valves are used to control the flow (Figure 1 – a flow control valve, 40, and a vent valve, 52, are provided in the system). The system further includes a controller, 88, configured to control the valves for selectively powering the electric generator (Column 6, Lines 23-55 – the controller, 88, controls the valves to control the speed of the turbine and thus selectively powering the generator).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McDonald in view of Uken by connecting the first valve, second valve, and the third valve, to a controller that receives multiple inputs from sensors placed in the system for selective powering the electric generator, as taught by Kung, in order to provide efficient flow control using multiple various inputs.

Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Uken and Kung as applied to claims 6 and 13 above, and further in view of Davis (U.S. Pre-grant Publication 2018/0372027), hereinafter Davis.

Regarding Claims 7 and 14, McDonald in view of Uken and Kung disclose the invention as claimed and discussed above.
McDonald in view of Uken and Kung do not disclose a power supply configured to supply a second electric power to the controller.
However, Davis teaches a control system for a rocket (Figure 4) that includes a controller, 200, that controls a valve, 59, and a power supply (Paragraph 0104 – the controller is powered by an onboard power supply) to supply electric power to the controller (Paragraph 0104 – the power supply supplies power to the controller).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McDonald in view of Uken and Kung by adding a power supply to supply a second electric power to the controller, as taught by Davis, in order to provide power to the controller to control the operation of the generator.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741